Citation Nr: 1426512	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge sitting at the local RO.  Such a hearing was scheduled for April 2013; however, the Veteran canceled it and has not requested an additional one.  His hearing request is deemed withdrawn.  

In May 2013, the Board remanded the claim for further development that included a request for an additional VA examination to reassess the service-connected hearing loss.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

FINDING OF FACT

The reliable audiometric results obtained during the appeal period reflect level III hearing acuity in the right ear, and level IV hearing acuity in the left ear.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2013). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet.  App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's increased rating claim for bilateral hearing loss arises from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains service treatment records, VA medical evidence, and private medical evidence.  

As indicated, the Veteran was afforded an additional VA audiologic examination in June 2013.  However, the results from this examination are invalid for rating purposes because they could not be reliably assessed.  In light of the factors cited for abandoning the test, as will be discussed below, there is no indication that further testing would result in valid variables.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability ratings.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.   Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id.  at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz  (cycles per second). 

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85. 

Under the exceptional patterns of hearing loss, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the pure tone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and will elevate the determined Roman numeral to the next higher numeral.  38 C.F.R. § 4.86(b). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).   Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.   Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046  (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072  (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In this case, the Veteran's STRs document normal hearing.  Service personnel records reflect that the Veteran worked as a field artillery unit commander.
In June 2008, VA received the Veteran's service connection claim for bilateral hearing loss.

In August 2008, VA received a statement from the Veteran's spouse, in which she stated that the Veteran has difficulty engaging in conversations and understanding speech.   

Also in August 2008, VA received two private audiogram reports, dated in 2004 and 2005, which were submitted by the Veteran in support of his claim.  However, the puretone thresholds were provided in graph form, and not in decibels for each frequency, such that the Board is able to determine the level of severity of the hearing impairment affecting the each ear.   See 38 C.F.R. § 4.85; Kelly v. Brown, 7 Vet. App. 471, 474 (1995)(The Board may not interpret graphical representations of audiometric data.).

In June 2008, the Veteran had a VA audiology consultation.  He reported communication difficulties.  Audiogram configuration reflected precipitous (steeply sloping high frequency hearing loss of at least 20 decibels per octave, binaurally.  Bilateral hearing loss was diagnosed.

In November 2008, the Veteran was afforded a VA compensation examination in connection with his service connection claim.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
66.25
25
65
90
85
LEFT
66.25
20
65
90
90

Speech recognition score was 84 percent in the right ear, and 78 percent in the left ear.   Diagnosis was normal hearing to 1000 Hertz with a severe precipitous sensorineural high frequency loss.   The examiner related the Veteran's hearing loss to acoustic trauma during service.  

In the March 2009 rating decision, the RO granted service connection for bilateral sensorineural hearing loss, assigning a 10 percent rating, effective June 24, 2008, the date of receipt of the claim.

As a result of the Board's remand, the Veteran underwent an additional VA audiology examination in June 2013.  Unfortunately however the test results are not valid for rating purposes (not indicative of organic hearing loss).  In this regard, the examiner, an audiologist, determined that the pure tone thresholds, speech reception thresholds and word recognition could not be reliably assessed because the spondee response levels disagreed with the pure tone thresholds and the Bekesy tracings disagreed with the thresholds offered.  The results could not be reliably assessed and testing was therefore abandoned.   The examiner stated that the pure tone test results were not suitable for adjudication purposes.  Similarly, the use of the speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores.  As noted, there is no indication that further testing would result in valid variables.  

The Veteran does not meet the criteria for an initial rating higher than 10 percent under Diagnostic Code 6100.  The only reliable results were obtained in November 2008.  Considering the results of the November 2008 audiometric testing, the Veteran has level III hearing acuity in the right ear, and level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2013).  The application of the Ratings Schedule establishes that a 10 percent rating for bilateral hearing loss is warranted under Diagnostic Code 6100, Tables VI, VII (2013). The Veteran does not exhibit an exceptional pattern of hearing loss in either ear.  See 38 C.F.R. § 4.86.  The November 2008 audiometric findings do not support an initial rating in excess of 10 percent for the Veteran's bilateral hearing loss.   

As indicated, the 2004 and 2005 private audiometric results, as well as the June 2013 VA audiometric findings, are inadequate for rating purposes for the reasons expressed above.  

The Board considered the statements provided by the Veteran and his spouse to the effect that the Veteran experiences difficulty understanding conversation.  The Veteran and his spouse are laypersons and are competent to report observable symptoms, and the Board does not doubt the credibility of their statements.   The objective findings on examination, however, do not allow for the assignment of a higher rating in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss disability, and is without authority to grant a higher rating in this case.   The reliable numeric designations as provided during the November 2008 VA examination correspond with a 10 percent rating, but no higher, throughout the appeal period.   38 C.F.R. Part 4, Diagnostic Code 6100.  Accordingly, the claim for a higher initial rating must be denied. 

The Board also considered whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.21(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b). 

Extraschedular consideration involves a three step analysis.   Thun v. Peake, 22 Vet. App. 111 (2008). First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required.  Id.   If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Here, the symptomatology and impairment related to the Veteran's service-connected hearing loss disability are contemplated, both in kind and severity, by the schedular criteria.  The Veteran reports that he has difficulty hearing and understanding conversations.  Such difficulty hearing is contemplated by the schedular criteria for hearing loss found at 38 C.F.R. § 4.85.  As the Veteran's difficulty hearing is contemplated by the schedular criteria, the first prong of the Thun test is not satisfied.  Therefore, referral for extraschedular consideration is not warranted. 

The Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the June 2013 VA examiner indicated that the Veteran's hearing loss has an impact on his ordinary conditions of daily life in terms of being unable to understand television conversation and conversation in groups.  However, the Veteran has not alleged that he is unemployable on account of his bilateral hearing loss disability, and has acknowledged being employed part-time (see March 2012 VA PTSD examination report).  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected hearing loss disability.


ORDER

An initial disability rating higher than 10 percent for bilateral hearing loss is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


